Exhibit 10.7

UNCONDITIONAL SECURED GUARANTY

In connection with the Loan and Security Agreement, dated as of April 28, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and between PACIFIC WESTERN BANK (“Bank”), and ADICET
THERAPEUTICS, INC., a Delaware corporation formerly named Adicet Bio, Inc.
(“Borrower”), ADICET BIO, INC., a Delaware corporation formerly named resTORbio,
Inc. (“Guarantor”) hereby unconditionally and irrevocably guarantees (i) the
prompt and complete payment of all Obligations (as defined in the Loan
Agreement), and (ii) performance by Borrower of its obligations under the Loan
Agreement, in each case in strict accordance with its terms (herein referred to
as the “Guaranteed Obligations”). All terms used without definition in this
Guaranty shall have the meaning assigned to them in the Loan Agreement or as
defined in the Code. This Guaranty is executed effective as of September 15,
2020 (the “Effective Date”) and is a continuing guaranty, and the obligations
guaranteed hereby include, without limitation, new obligations incurred by
Borrower under the Loan Agreement after the Effective Date. Guarantor
acknowledges it will receive a direct and material benefit from the loans made
pursuant to the Loan Agreement and that Bank has required that this secured
guaranty (as amended, restated, supplemented or otherwise modified, from time to
time, this “Guaranty”) be entered into as a condition of the Loan Agreement.

1. Guaranty. If Borrower does not pay any amount or perform the Guaranteed
Obligations, Guarantor shall immediately pay all amounts due under the Loan
Agreement (including, without limitation, all principal, interest, and fees) and
otherwise proceed to complete the same and satisfy all of Borrower’s Obligations
under the Loan Agreement. The obligations hereunder are independent of the
Obligations of Borrower and any other person or entity, and a separate action or
actions may be brought and prosecuted against Guarantor whether action is
brought against Borrower or whether Borrower is joined in any such action or
actions. Guarantor waives the benefit of any statute of limitations affecting
its liability hereunder or the enforcement thereof, to the extent permitted by
law. Guarantor’s liability under this Guaranty is not conditioned or contingent
upon the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations.

2. Grant of Security Interest. To secure its obligations under this Guaranty,
Guarantor hereby grants Bank a security interest in the assets described on
Exhibit A hereto (the “Collateral”). The security interest granted herein is and
shall at all times continue to be a first-priority perfected security interest
in the Collateral (other than Permitted Liens, to the extent applicable to
Guarantor, or other Liens as set forth in the schedule to this Guaranty). If
Guarantor acquires a commercial tort claim with a potential recovery reasonably
expected to be in excess of Two Hundred Fifty Thousand Dollars ($250,000),
Guarantor shall promptly notify Bank in writing and deliver such other
information and documents as Bank may reasonably require to perfect Bank’s
security interest in such commercial tort claim. Guarantor authorizes Bank to
file at any time financing statements, continuation statements and amendments
thereto with all appropriate jurisdictions to perfect or protect Bank’s interest
or rights hereunder. Guarantor shall not, without at least ten (10) days prior
written notice to Bank (i) change its jurisdiction of organization, chief
executive office, legal name, or organizational number (if any) assigned by its
jurisdiction of organization. Guarantor shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to effect the purposes of this Guaranty.

3. Pledge of Shares. Guarantor hereby pledges, assigns and grants to Bank a
security interest in all the issued and outstanding capital stock, membership
units or other securities owned or held of record by Guarantor in Borrower (the
“Shares”), together with all proceeds and substitutions thereof, all cash, stock
and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Guaranteed Obligations. On the Effective Date, the certificate or certificates
for the Shares of Borrower will be delivered to Bank, accompanied by an
instrument of assignment duly governing the Shares. Guarantor shall cause the
books of Borrower and any transfer agent to reflect the pledge of the Shares.
Upon the occurrence of an Event of Default hereunder, Bank may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of Bank and cause new certificates representing
such securities to be issued in the name of Bank or its transferee. Unless an
Event of Default shall have occurred and be continuing, Guarantor shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Guaranty or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default.

 

1



--------------------------------------------------------------------------------

4. Representations and Warranties. Guarantor represents and warrants to Bank
that:

4.1 (i) Guarantor has taken all necessary and appropriate action to authorize
the execution, delivery and performance of this Guaranty, (ii) the execution,
delivery and performance of this Guaranty do not conflict with or result in a
breach of or constitute a default under Guarantor’s organizational documents,
nor will they constitute an event of default under any material agreement to
which it is party or by which it is bound, (iii) after giving effect to this
Guaranty, Guarantor is not insolvent or left with unreasonably small capital for
the business or transactions in which Guarantor is presently engaged or plans to
be engaged, and is able to pay its debts as they mature, and (iv) except as may
be limited by bankruptcy, insolvency or other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in equity or in law), this Guaranty constitutes a
valid and binding obligation, enforceable against Guarantor in accordance with
its terms.

4.2 Guarantor has good title to, rights in, and the power to transfer each item
of the Collateral upon which it purports to grant a Lien hereunder, free and
clear of any and all Liens, except Permitted Liens, to the extent applicable to
Guarantor, or as otherwise set forth in the schedule to this Guaranty.

4.3 The information with respect to Guarantor and the Collateral set forth in
that certain Borrower Information Certificate dated as of July 7, 2020 is true
and correct in all material respects as of such date.

4.4 As of the date hereof, no Collateral consisting of promissory notes or
equity interests is evidenced by an original instrument or share certificate, as
applicable, except to the extent delivered to Bank as possessory collateral with
appropriate allonges or stock powers in form satisfactory to Bank.

5. Landlord Waiver. Within one hundred twenty (120) days of the Effective Date,
provided that Guarantor has not vacated possession of such premises (whether in
connection with the execution of a sublease or otherwise), Guarantor shall
exercise commercially reasonable efforts to deliver to Bank in form and
substance satisfactory to Bank a duly executed landlord waiver in favor of Bank
for the rental property located at 500 Boylston Street, 13th Floor, Boston,
Massachusetts.

6. Insurance. Guarantor, at its expense, shall (i) keep the Collateral insured
against loss or damage, and (ii) maintain liability and other insurance, in each
case as ordinarily insured against by other owners in businesses similar to
Guarantor’s. All such policies of insurance shall be in such form, with such
companies, and in such amounts reasonably satisfactory to Bank. All policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as lender’s loss payee. All liability
insurance policies shall show, or have endorsements showing, Bank as an
additional insured. Any such insurance policies shall specify that the insurer
must give at least twenty (20) days notice to Bank before canceling its policy
for any reason. Within thirty (30) days of the Effective Date, Bank shall have
received in form and substance reasonably satisfactory to Bank evidence that the
insurance policies required by this Section 6 are in full force and effect.
Within thirty (30) days of the Effective Date, Guarantor shall cause to be
furnished to Bank a copy of its policies including any endorsements covering
Bank or showing Bank as an additional insured. Proceeds payable under any
casualty policy will, at Guarantor’s option, be payable to Guarantor to replace
the property subject to the claim, provided that any such replacement property
shall be deemed Collateral in which Bank has been granted a first priority
security interest, provided that if an event of default has occurred and is
continuing, all proceeds payable under any such policy shall, at Bank’s option,
be payable to Bank to be applied on account of the Guaranteed Obligations.

7. Primary Depository. Within sixty (60) days of the Effective Date, Guarantor
shall maintain, and shall (subject to Borrower’s obligations in Section 6.6 of
the Loan Agreement) cause all of its Subsidiaries to maintain, all of its Cash
in depository and operating accounts with Bank and all investment accounts with
Bank or Bank’s affiliates; provided that prior to Guarantor maintaining any
investment accounts with Bank’s affiliates, Guarantor, Bank, and any such
affiliate shall have entered into a securities account control agreement with
respect to any such investment accounts, in form and substance satisfactory to
Bank, provided that, Guarantor shall be permitted to maintain an aggregate
amount not to exceed $20,000 in one or more accounts outside of Bank.

8. Existing Letter of Credit. Notwithstanding anything herein to the contrary,
Guarantor shall be permitted to maintain Guarantor’s existing cash collateral
account at Wells Fargo Bank (the “Collateral Account”) securing that certain
letter of credit for $245,442.50 in favor of 500 Boylston & 222 Berkeley Owner
(DE) LLC (the “Letter of Credit”), provided that (x) the aggregate balance of
the Collateral Account shall not exceed $245,442.50 at any time and (y) upon the
earlier of (A) the outside expiration date of the Letter of Credit as of the
Effective Date which is December 31, 2026, and (z) early termination of the
Letter of Credit, the entire balance held in the Collateral Account shall
immediately be transferred to Guarantor’s account at Bank. For the avoidance of
doubt, the Letter of Credit shall not be renewed or extended so long as Bank
shall have provided similar replacement letter of credit in favor of the
existing beneficiary in such amount and on terms substantially similar to the
terms of Letter of Credit, resulting in a replacement letter of credit that is
reasonably acceptable to the applicable beneficiary.

 

2



--------------------------------------------------------------------------------

9. Affirmative Covenants. Until the final payment and performance in full of all
of the Obligations (other than inchoate indemnification or reimbursement
obligations), Guarantor shall do all of the following: (a) maintain its
existence, remain in good standing in its jurisdiction of organization, and
continue to qualify in its jurisdiction in which the failure to so qualify could
have a material adverse effect on the financial condition, operations or
business of Guarantor; (b) maintain in force all licenses, approvals and
agreements, the loss of which could reasonably be expected have a material
adverse effect on its financial condition, operations or business; (c) comply
with all statutes, laws, ordinances, directives, orders, and government rules
and regulations to which it is subject if non-compliance with such laws could
reasonably be expected to have a material adverse effect on the financial
condition, operations or business of Guarantor; and (d) at any time and from
time to time Guarantor shall execute and deliver such further instruments and
take such further action as may reasonably be requested by Bank to effect the
purposes of this Guaranty.

10. Negative Covenants. Guarantor shall not do any of the following: (a) create,
incur, assume or be or remain liable with respect to any Indebtedness, other
than Permitted Indebtedness, to the extent applicable to Guarantor, or other
Indebtedness as set forth in the Schedule to this Guaranty; (b) create, incur,
assume or suffer to exist any Lien with respect to any of its property, other
than Permitted Liens, to the extent applicable to Guarantor, or other Liens as
set forth in the Schedule to this Guaranty; (c) transfer, assign, encumber, or
otherwise dispose of any equity interest that Guarantor may now have or
hereafter acquire in Borrower; and (d) dispose of any interest in the Collateral
other than Permitted Transfers, to the extent applicable to Guarantor.

11. Waivers by Guarantor. Guarantor waives any right to require Bank to
(a) proceed against Borrower, any guarantor, or any other person; (b) proceed
against or exhaust any security held from Borrower; or (c) pursue any other
remedy in Bank’s power whatsoever. Bank may, at each of its election, exercise
or decline or fail to exercise any right or remedy it may have against Borrower
or any security held by Bank, including without limitation the right to
foreclose upon any such security by judicial or non-judicial foreclosure,
without affecting or impairing in any way the liability of Guarantor hereunder.
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower, or by reason of the cessation from any cause whatsoever of
the liability of Borrower. Until all of the Guaranteed Obligations (other than
inchoate indemnity obligations) have been paid in full, (a) Guarantor waives any
defense that Guarantor may have against Bank arising out of the absence,
impairment or loss of any right of reimbursement or subrogation or any other
rights Guarantor has against Borrower, (b) Guarantor shall not exercise any
rights against Borrower arising as a result of payment by Guarantor hereunder,
by way of subrogation, reimbursement, restitution, contribution or otherwise and
(c) Guarantor waives any right to enforce any remedy that Bank now has or may
hereafter have against Borrower and waives all rights to participate in any
security now or hereafter held by Bank. Guarantor waives all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor, and notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional indebtedness.
Guarantor waives any setoff, defense or counterclaim that Borrower may have
against Bank. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
Obligation of Borrower and agrees that, absent a request for particular
information by Guarantor, Bank shall not have any duty to advise Guarantor of
information known to Bank regarding such condition or any such circumstances.
Guarantor waives any defenses as a surety under applicable law, including
without limitation, any suretyship defenses available to it under the Code or
any other applicable law. Guarantor waives any benefits that it has that permit
a subordinating creditor to assert suretyship or that give a subordinating
creditor rights to require a senior creditor to marshal assets. Guarantor will
not assert such a defense or right. In addition to the waivers set forth above,
Guarantor expressly waives, to the extent permitted by North Carolina law, all
of Guarantor’s rights under North Carolina General Statute Section 26-7 through
Section 26-9, inclusive, or any similar or subsequent laws. Guarantor authorizes
Bank, as applicable, in accordance with the terms of the Loan Agreement, without
notice or demand and without affecting its liability hereunder, from time to
time to, (a) renew, extend, or otherwise change the terms of the Loan Documents
or any part hereof; (b) take and hold security for the payment of this Guaranty
or the Guaranteed Obligations, and exchange, enforce, waive and release any such
security; and (c) apply such security and direct the order or manner of sale
thereof as provided in the Loan Agreement or, if not so provided, as Bank in its
sole discretion may determine.

12. Borrower’s Insolvency. If Borrower becomes insolvent or is adjudicated
bankrupt or files a petition for reorganization, arrangement, composition or
similar relief under any present or future provision of the United States
Bankruptcy Code, or if such a petition is filed against Borrower, and in any
such proceeding some or all of any indebtedness

 

3



--------------------------------------------------------------------------------

or obligations under the Loan Documents are terminated or rejected or any
obligation of Borrower is modified or abrogated, or if Borrower’s obligations
are otherwise avoided for any reason, Guarantor agrees that Guarantor’s
liability hereunder shall not thereby be affected or modified and such liability
shall continue in full force and effect as if no such action or proceeding had
occurred. This Guaranty shall continue to be effective or be reinstated, as the
case may be, if any payment must be returned by Bank upon the insolvency,
bankruptcy or reorganization of Borrower, Guarantor, any other guarantor, or
otherwise, as though such payment had not been made.

13. Subordination of Borrower’s Indebtedness. Any indebtedness of Borrower now
or hereafter held by Guarantor is hereby subordinated to the Guaranteed
Obligations; and upon notice of Bank following the occurrence and during the
continuation of an Event of Default, such indebtedness of Borrower to Guarantor
shall be collected, enforced and received by Guarantor as trustee for Bank and
be paid over to Bank on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.

14. Event of Default. Each of the following shall constitute an event of default
under this Guaranty: if this Guaranty ceases to be in full force and effect for
any reason; if any material misrepresentation or material misstatement exists
now or hereafter in any warranty or representation in this Guaranty; if
Guarantor fails to perform any obligation required hereunder; if Guarantor
purports to revoke or otherwise avoid any obligation under this Guaranty; or if
an Event of Default occurs under the Loan Agreement.

15. Remedies and Related Provisions

15.1 Rights and Remedies. Upon the occurrence and during the continuance of an
event of default under this Guaranty described in Section 14 hereof, Bank may,
without notice or demand, do any or all of the following (in addition to any
remedies pursuant to the Loan Agreement): (i) verify the amount of, demand
payment of and performance under, and collect any Accounts and general
intangibles, settle or adjust disputes and claims directly with account debtors
for amounts on terms and in any order that Bank considers advisable, and notify
any Person owing Guarantor money of Bank’s security interest in such funds;
(ii) make any payments and do any acts it reasonably considers necessary or
advisable to protect the Collateral and/or its security interest in the
Collateral, and Guarantor shall assemble the Collateral if Bank requests and
make it available as Bank designates, (iii) enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred, and in furtherance of
the foregoing, Guarantor grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;
(iv) apply to the Obligations any (A) balances and deposits of Guarantor that
Bank holds, or (B) amounts held by Bank owing to or for the credit or the
account of Guarantor; (v) ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell the Collateral, and
solely in furtherance of the foregoing in connection with the exercise of its
remedies hereunder, Guarantor hereby grants Bank a non-exclusive, royalty-free
license or other right to use, without charge, Guarantor’s labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, and advertising matter, or any similar property as it pertains to
the Collateral, completing production of, advertising for sale, and selling any
Collateral and, in connection with Bank’s exercise of its rights hereunder, and
any rights of Guarantor under all licenses and all franchise agreements inure to
Bank’s benefit; (vi) place a “hold” on any account maintained with Bank or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any account control agreement or similar
agreements providing control of any Collateral; (vii) demand and receive
possession of any Guarantor’s books and records; and (viii) exercise all rights
and remedies available to Bank at law or equity, including all remedies provided
under the Code (including sale of the Collateral pursuant to the terms thereof).

15.2 Power of Attorney. Guarantor hereby irrevocably appoints Bank (and any of
Bank’s partners, managers, officers, agents or employees) as its lawful
attorney-in-fact, with full power of substitution, exercisable solely upon the
occurrence and during the continuance of an Event of Default, to: (a) send
requests for verification of Accounts or notify account debtors of Bank’s
security interest and Liens in the Collateral; (b) endorse Guarantor’s name on
any checks or other forms of payment or security; (c) sign Guarantor’s name on
any invoice or bill of lading for any Account or drafts against account debtors
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) settle and adjust disputes and claims about the Accounts
directly with account debtors, for amounts and on terms Bank determines
reasonable; (e) make, settle, and adjust all claims under Guarantor’s insurance
policies; (f) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same;
(g) transfer the Collateral into the name of Bank or a third party as the Code
permits; and (h) dispose of the Collateral as the Code permits. Guarantor
further hereby

 

4



--------------------------------------------------------------------------------

appoints Bank (and any of Bank’s partners, managers, officers, agents or
employees) as its lawful attorney-in-fact, with full power of substitution,
regardless of whether or not an Event of Default has occurred or is continuing
to: (i) sign Guarantor’s name on any documents and other instrument necessary to
perfect or continue the perfection of, or maintain the priority of, Bank’s
security interest in the Collateral to the extent Guarantor does not promptly
execute the same upon Bank’s written request, (ii) execute and do all such
assurances, acts and things which Guarantor is required, but fails to do under
the covenants and provisions hereof; (iii) take any and all such actions as Bank
may reasonably determine to be necessary or advisable for the purpose of
maintaining, preserving or protecting the Collateral or any of the rights,
remedies, powers or privileges of Bank hereunder or the under the Loan
Agreement. Bank’s foregoing appointment as Guarantor’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Guaranteed Obligations (other than inchoate indemnity obligations) have been
paid in full, in cash, and Bank is under no further obligation to make credit
extensions to Borrower.

15.3 Protective Payments. If Guarantor fails to obtain the insurance required by
this Guaranty or fails to pay any premium thereon or fails to pay any other
amount which Guarantor is obligated to pay under this Guaranty, the Loan
Agreement or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank shall
constitute Obligations and shall be immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations in accordance
with the terms of the Loan Documents, and shall be secured by the Collateral.
Bank will make reasonable efforts to provide Guarantor with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any event of default hereunder.

15.4 Bank’s Liability for Collateral. So long as Bank complies with commercially
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Subject to the
foregoing, Guarantor shall bear all risk of loss, damage or destruction of the
Collateral.

16. Miscellaneous.

16.1 Guarantor agrees to pay reasonable attorneys’ fees and all other reasonable
out-of-pocket costs and expenses which may be incurred by Bank in the
enforcement of this Guaranty.

16.2 No terms or provisions of this Guaranty may be changed, waived, revoked or
amended except by written agreement between Guarantor and Bank.

16.3 Should any provision of this Guaranty be determined by a court of competent
jurisdiction to be unenforceable, all of the other provisions shall remain
effective.

16.4 This Guaranty, together with any agreement executed in connection with this
Guaranty, embodies the entire agreement between the parties hereto with respect
to the matters set forth herein, and supersedes all prior agreements between the
parties with respect to the matters set forth herein.

16.5 No course of prior dealing among the parties, no usage of trade, and no
parol or extrinsic evidence of any nature shall be used to supplement, modify or
vary any of the terms hereof. Bank’s failure, at any time or times, to require
strict performance by Guarantor of any provision of this Guaranty or any other
Loan Document shall not waive, affect, or diminish any right of Bank thereafter
to demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by the party granting the waiver and
then is only effective for the specific instance and purpose for which it is
given. Bank’s rights and remedies under this Guaranty and the other Loan
Documents are cumulative. Bank has all rights and remedies provided under the
Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Guaranty or other remedy available at law or in equity, and Bank’s waiver of any
Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

16.6 There are no conditions to the full effectiveness of this Guaranty.

16.7 Bank may assign this Guaranty (or its rights thereunder) in connection with
a permitted assignment of the Guaranteed Obligations in accordance with the Loan
Agreement without in any way affecting Guarantor’s liability under it. This
Guaranty shall inure to the benefit of Bank and its successors and assigns.

 

5



--------------------------------------------------------------------------------

16.8 This Guaranty may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.

16.9 Governing Law; Jurisdiction; Venue; Jury Trial Waiver. This Guaranty shall
be governed by, and construed in accordance with, the internal laws of the State
of North Carolina, without regard to principles of conflicts of law.
Jurisdiction shall lie in the State of North Carolina. All disputes,
controversies, claims, actions and similar proceedings arising with respect to
Borrower’s account or any related agreement or transaction shall be brought in
the General Court of Justice of North Carolina sitting in Durham County, North
Carolina, or the United States District Court for the Middle District of North
Carolina, except as provided below with respect to arbitration of such matters.
BANK AND GUARANTOR EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY
RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS GUARANTY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE
BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR GUARANTOR, EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury waiver set forth in
this Section 16.9 is not enforceable, then any dispute, controversy, claim,
action or similar proceeding arising out of or relating to this Guaranty, the
Loan Documents or any of the transactions contemplated therein shall be settled
by final and binding arbitration held in Durham County, North Carolina in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with those
rules. The arbitrator shall apply North Carolina law to the resolution of any
dispute, without reference to rules of conflicts of law or rules of statutory
arbitration. Judgment upon any award resulting from arbitration may be entered
into and enforced by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section 16.9. The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and attorneys’ fees, incurred by the parties to the arbitration
may be awarded to the prevailing party, in the discretion of the arbitrator, or
may be apportioned between the parties in any manner deemed appropriate by the
arbitrator. Unless and until the arbitrator decides that one party is to pay for
all (or a share) of such costs and expenses, both parties shall share equally in
the payment of the arbitrator’s fees as and when billed by the arbitrator.

16.10 Withholding. All payments made by Guarantor hereunder will be made free
and clear of, and without deduction or withholding for, any present or future
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any governmental authority or by any
political subdivision or taxing authority thereof or therein with respect to
such payments (excluding taxes imposed on or measured by the net income of Bank)
and all interest, penalties or similar liabilities with respect thereto (all
such taxes, levies, imposts, duties, fees, assessments or other charges and as
required by any governmental authority, applicable law, regulation or
international agreement being referred to collectively as “Taxes”). If any Taxes
are so levied or imposed, Guarantor agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Guaranty, after withholding or deduction for or on
account of any Taxes, will not be less than the amount required to be paid with
respect to the Guaranteed Obligations. Notwithstanding the foregoing, Guarantor
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has duly executed this Guaranty as
of the date set forth above.

 

ADICET BIO, INC., a Delaware corporation By:  

/s/ Chen Schor

Name:  

Chen Schor

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Collateral Description

The Collateral consists of all of Guarantor’s right, title and interest in and
to the following personal property wherever located, whether now owned or
existing or hereafter acquired, created or arising:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
Shares, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, general intangibles (including goodwill and
payment intangibles), commercial tort claims, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic), cash,
deposit accounts, fixtures, letters of credit rights (whether or not the letter
of credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and all such Guarantor’s books relating to
the foregoing, and any and all claims, rights and interests in any of the above
and all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds (both cash and non-cash)
and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Guarantor, or in which Guarantor now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).

Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of September 15, 2020
include the Intellectual Property to the extent and only to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Liens existing as of Effective Date – None.

Indebtedness existing as of the Effective Date – None.



--------------------------------------------------------------------------------

RESOLUTIONS TO GUARANTY AND WARRANT

Guarantor: ADICET BIO, INC., a Delaware corporation formerly named resTORbio,
Inc.

The undersigned is the duly elected and qualified Secretary of ADICET BIO, INC.,
a Delaware corporation formerly named resTORbio, Inc. (the “Guarantor”), does
hereby certify that the following is a true and correct copy of the resolutions
adopted by the Guarantor’s Board of Directors in accordance with applicable law
and the Guarantor’s bylaws, and that such resolutions are now unmodified and in
full force and effect:

BE IT RESOLVED, that

1) Any one (1) of the following named persons, whose actual signatures are shown
below is authorized to act for, on behalf of, and in the name of the Guarantor
in connection with the resolutions below:

 

Title

  

Name

  

Authorized Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

In furtherance of the transactions contemplated by the Guaranty Documents (as
defined below), such person, may, on behalf of the Guarantor and is hereby
authorized and empowered to:

Guaranty Indebtedness. Guaranty all amounts borrowed from time to time from Bank
by Borrower, pursuant to that certain Loan and Security Agreement between
Borrower and Bank dated as of April 28, 2020 (the “Loan Agreement”), and any
related agreements, each as amended from time to time.

Execute Guaranty. Execute and deliver to Bank that certain Unconditional Secured
Guaranty of even date herewith in favor of Bank (the “Guaranty”), and any other
agreement entered into between Guarantor and Bank in connection therewith, all
as amended or extended from time to time (collectively, the “Guaranty
Documents”), and also execute and deliver to Bank one or more affirmations,
renewals, extensions, modifications, refinancings, consolidations, or
substitutions for the Guaranty Documents, or any portion thereof.

Grant Security. Grant a security interest to Bank in the Collateral described in
the Guaranty Documents, which security interest shall secure all of the
Borrower’s Obligations (as defined in the Loan Agreement).

Warrants. Issue a warrant or warrants to purchase the Guarantor’s capital stock;

Further Acts. Do and perform such other acts and things, pay any and all fees
and costs, and execute and deliver such other documents and agreements as he or
she may in his or her discretion deem reasonably necessary or proper in order to
carry into effect the foregoing.

2) Any and all acts authorized pursuant to these resolutions and performed prior
to the passage of these resolutions are hereby ratified and approved, that these
resolutions shall remain in full force and effect and Bank may rely on these
Resolutions until written notice of their revocation shall have been delivered
to Bank. Any such notice shall not affect any of the Guarantor’s agreements or
commitments in effect at the time such notice is given.



--------------------------------------------------------------------------------

3) The officers, employees, and agents named above are duly elected, appointed,
or employed by or for the Guarantor, as the case may be, and occupy the
positions set forth opposite their respective names; the foregoing resolutions
now stand of record on the books of the Guarantor; and the resolutions are in
full force and effect and have not been modified or revoked in any manner
whatsoever.

IN WITNESS WHEREOF, I have affixed my name as Secretary on September 15, 2020
and attest that the signatures set opposite the names listed above are such
individuals’ genuine signatures.

 

CERTIFIED TO AND ATTESTED BY: By:  

             

Name:  

         

Title: Secretary